Case: 18-14204       Date Filed: 05/22/2020       Page: 1 of 2



                                                                      [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 18-14204
                              ________________________

                         D.C. Docket No. 9:17-cr-80226-RLR-1



UNITED STATES OF AMERICA,

                                                                          Plaintiff-Appellee,

                                             versus

TOMMY R. FINDLEY,

                                                                      Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                       (May 22, 2020)

Before WILSON, MARCUS, and BUSH, ∗ Circuit Judges,

PER CURIAM:


∗
 Honorable John Kenneth Bush, United States Circuit Judge for the Sixth Circuit, sitting by
designation.
               Case: 18-14204      Date Filed: 05/22/2020     Page: 2 of 2



      Tommy R. Findley appeals his convictions and sentences for production of

child pornography, in violation of 18 U.S.C. § 2251(a) and (e), and possession of

child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B) and (b)(2). On

appeal, Findley argues that the district court (1) failed to clearly indicate that it

conducted a de novo review of the suppression-hearing evidence before denying

his motion to suppress; (2) improperly denied his motion to suppress;

(3) constructively amended both counts of the indictment; (4) imposed an

unreasonable sentence; and (5) erred by restricting his use of a computer with a

modem as a condition of supervised release.

      After considering the parties’ briefs, the record on appeal, and with the

benefit of oral argument, we find no reversible error. Accordingly, we affirm

Findley’s convictions and sentences.

      AFFIRMED.




                                            2